The Court of Appeals holds that there was sufficient evidence to take the case to the jury as to whether or not the shrimp were taken from the prohibited zone, and this finding will not be reviewed by this Court. Postal Telegraph Cable Co. v. Minderhout, 195 Ala. 420, 71 So. 91.
It is strenuously argued that the statute under which this appellant was tried is violative of the Federal Constitution, and reliance is had on the case Foster-Fountain Packing Co. v. Haydel, 278 U.S. 1, 49 S.Ct. 1, 73 L.Ed. 147, wherein a Louisiana statute, quite similar to ours, was declared unconstitutional. It must be borne in mind that our act was codified and made sections of the Code of 1923, and section 4078 of the Code seems to be sanctioned by the opinion in this case, as it is there stated, in effect, that Louisiana would have the right to retain the shrimp for the use of the people of said state and that is all that is attempted by section 4078 of our Code.
Whether or not section 4087 or other provisions of article 2, chapter 138 of the Code of 1923, are repugnant to the Federal Constitution, we are not called upon to decide, as section 4078, which is now separate and distinct since the adoption of the Code, is all that is now involved.
Writ denied.
SAYRE, THOMAS, and BROWN, JJ., concur.